DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a non-final, first office action on the merits, in response to application filed 5/6/2020 and amendment submitted on 12/11/2020.  Claims 2-21 have been examined and are currently pending. 


Priority
This application discloses and claims a continuation of Application No. of 13/015622, (now patent 10,650,399), filed 1/28/2011, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation of 13/015622. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                        
                                                 Response to Amendment
The amendment filed on 12/11/2020 cancelled claim 1.  No claims were previously cancelled. New claims 2-21 are added. No Claims have been amended.  Therefore, claims 2-21 are pending and addressed below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1, of U.S. Application 13/015622 (now patent 10,650,399).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claim 2, respectively of the instant application.

Allowed Claims  in patent  Application 13/015622, (now Patent 10,650,399)
Current Application 16/868043 which is Continuation of patent Application 13/015622, (now Patent 10,650,399)
Claim 1 (method), corresponding to 
Claim 11 (system), and 

    

Claim 9 (system), and 






Therefore, as discussed above, the scope of claim 2 of the present application and allowed claim 1 of U.S. Application No. 13/015622 (now patent 10,650,399) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 2-21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Independent claim 2 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”

Claim 2, Steps 1-5 of 
enabling, by one or more computers, a first user of a plurality of users of the electronic commerce environment to add one or more items to a virtual shopping cart of the first user that is maintained within a computer system; 
after the first user adds one or more items to the virtual shopping cart, detecting, by the one or more computers, interaction with a share cart action selector within a user interface presented to the first user; 
in response to detecting the interaction with the share cart action selector, providing, by the one or more computers, the first user with a recipient interface that enables the first user to specify one or more other users that will be provided shared access to the virtual shopping cart; 
receiving, by the one or more computers and through the recipient interface, information specifying the one or more other users that will be provided shared access to the virtual shopping cart; and 
enabling, by the one or more computers, access to the virtual shopping cart by the one or more other users based on the interaction with the share cart action selector by the first user and the receipt of the information specifying the one or more other users, 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions), for example, “in response to detecting the interaction with the share cart action selector, providing….the first user with a recipient interface that enables the first user to specify one or more other users that will be provided shared access to the virtual shopping cart”.                                                          .

In addition, claim 2, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/enable a user to add items to a shopping cart, can evaluate/detect user interaction, can observe/provide a user interface to a user, can observe/receive information, and can evaluate/enable access to the shopping cart.                                                                                         

Independent claim 2, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e. a 

Further, Step 3, 4 of (“providing… the first user with a recipient interface”, “receiving information”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering/providing data.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  .            

Independent claim 2 (step 2B):  The additional element in claim 2 (e.g. a computer, an interface) are recited at an extremely high level of generality. The physical computing elements of the system (a processor, a memory, a storage medium, a user interface) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, (p. 4-5).

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 

Applicant’s Specification, (p.4-5) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to p.4-5, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claim 3-8 merely add further details of the abstract steps/elements recited in claim 2 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 3-8 is also non-statutory subject matter. 

Independent claim 9 and 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 9 and product claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 2.  

Further, the additional elements/components (i.e. a system, a data storage device, a computer, a user interface, a computer-readable medium) described in independent claims 9 and 16, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims and product claim, the limitations appear to be performed by a generic computing system.  The additional elements are recited at a high level of generality and/or is recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea, thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of 

Dependent claims 10-15, and 17-21, are merely adding further details of the abstract steps/elements recited in claim 9, and 16 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional element (i.e. the recipient interface) is recited at a high level of generality and/or is recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions, for example, receiving information, output/display/publish/present information that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.   Therefore, dependent claims 10-15, 17-21 are also non-statutory subject matter.

Viewed as a whole, the claims (2-21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 2-21 are rejected under 35 U.S.C. 102(e) as being anticipated by                     Tonnison et al. (hereinafter, Tonnison, US 2011/0016014).        

As per claim 2, 9, 16, Tonnison discloses a method, a system, and a non-transitory computer readable-medium storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations, comprising:
one or more data storage devices (claim 20, database); and 
one or more computers [0049] configured to access the one or more data storage devices (claim 20, database)  and execute instructions that cause the one or more computers to perform operations comprising:
enabling, by one or more computers, a first user of a plurality of users of the electronic commerce environment to add one or more items to a virtual shopping cart of the first user that is maintained within a computer system ([0061, Let's assume user Mary Smith added "iRobot 1100 Dirt Dog Workshop Robot" from HT Mall and "Eternal 3-piece Serving Set" from HT Market to her wish list by clicking on "Add to Wish List" button next to the item on HT Mall and HT Market, similar to existing e-commerce websites that allow a user to add item(s) to a shopping cart or wish list]); 
after the first user adds one or more items to the virtual shopping cart, detecting, by the one or more computers, interaction with a share cart action selector within a user interface presented to the first user ([0061, When Mary clicks "My Wish List" Link 300 on the left navigation menu, she is presented with a screen similar to FIG. 3.  As one embodiment of the present invention, Mary can click on 
in response to detecting the interaction with the share cart action selector, providing, by the one or more computers, the first user with a recipient interface that enables the first user to specify one or more other users that will be provided shared access to the virtual shopping cart ([0061, When Mary clicks "My Wish List" Link 300 on the left navigation menu, she is presented with a screen similar to FIG. 3.  As one embodiment of the present invention, Mary can click on "Sponsorship" buttons 301 and 302 to request or solicit sponsorship from individuals and entities.  The user can also input her wish in textbox 303 for items not found on HotTerrain or for obtaining digital money, and press "Post" button 304 to post her typed-in wish to her wish list, which is accessible by individuals she authorizes]); 
receiving, by the one or more computers and through the recipient interface, information specifying the one or more other users that will be provided shared access to the virtual shopping cart ([0057, Her recipient(s) can approve, reject or do nothing to the request.  If her recipient(s) approves, an approval message is sent to Mary for her to proceed to the checkout process, the amount of sponsorship Mary requests will either be reserved in her recipient(s)' digital money account or Mary's digital money account if it's transferred from the recipient(s)' account to Mary's account until Mary completes the purchasing process, 0063, For example, Mary clicks on "Request sponsorship" link 501, a pop-up window or expansible area of the same sponsor list page shows the detailed content of Dell Inc.'s advertisement, Mary's current HT Score, Dell Inc.'s minimum HT Score requirement for this particular sponsorship, a message saying "you are qualified for this sponsorship" (assuming Mary's HT score meets Dell Inc.'s requirement) and an "Accept" button for Mary to obtain HT200 from Dell Inc.  (not shown on FIG. 5).  Once pressed, a message such as "Request approved.  You are qualified for more sponsorship.  This SponsorAd will be placed in your HT Space and Community web pages for 30 days" appears on the screen.  Mary has an option to proceed to obtain sponsorship by clicking on "Request sponsorship" links 502, 503 and 504 until she no longer qualifies for more sponsorship.  If a SponsorAd accepted by Mary is clicked by other users on her HotTerrain Webpages, Mary may obtain an additional amount of digital money from the advertiser for each click (e.g., HT1 per click)]); and 
enabling, by the one or more computers, access to the virtual shopping cart by the one or more other users based on the interaction with the share cart action selector by the first user and the receipt of the information specifying the one or more other users, wherein enabling access to the virtual shopping cart enables at least one of the one or more other users to modify an aspect of the virtual shopping cart, while maintaining access to the virtual shopping cart by the first user ([0016, The present invention provides: 1) more dynamic interactions among community members to enable them to support and help each other, 0061, 0062, Mary decides to request sponsorship from individuals by clicking on "Individual Sponsorship" button 402.  She then selects "Family" group from the dropdown menu 403 and further selects "Request all family members" to have five members listed in this group to sponsor her for the iRobot.  HotTerrain system automatically calculates the sponsoring amount from each family member based on the price of the iRobot as shown at 404.  Similarly, she has options to input a message, set a deadline, preview her request and modify her request before sending out her request for wish fulfillment.  The transaction process after sending out her request is similar to that of FIG. 1 or FIG. 2. , 0075, In some other cases, a user needs to complete the customization or modification of a particular advertisement in order to obtain the associated incentives, and such task is normally easier whereby the user simply customizes or modifies the advertisement to be displayed to add some personal characters or preferences, including font, size, color, audio, graphics, video, content and the like.  This type 

As per claim 3, 10, 17, Tonnison further discloses, wherein: 
providing the first user with a recipient interface comprises providing the first user with a recipient interface that includes one or more controls for specifying a privilege level of the one or more other users (Fig. 2, item 202, Fig. 6, [0016, 4) enabling online influencers to enhance their status and influence, 0056, In this case, she selects her "Close Friends" group, 0093, The user can invite close friends to join HotTerrain as shown at 1702 and these individuals may also have "Top Secret" view of the user's HotTerrain account information by default if they join HotTerrain and are placed in the user's inner circle by default….The user can also invite others, such as co-workers, acquaintances and community members to join HotTerrain as sown at 1703 and these individuals may have "Secret" (e.g., view the user's partial profile and partial wish list information) and "Public" view (e.g., view the user's publicly available information) of the user's HotTerrain account information by default if they join HotTerrain and are placed in the user's medium and outer circles by default, wherein individuals in the medium circle have "Secret" permission and individuals in the outer circle have "Public" permission.  The group and role-based security also applies to individuals on HotTerrain whom are invited by the user as his connections and vice versa.  The user can change the default setting at anytime by moving his invitees and inviters to different circles to change their access authority to his information, 0094,0062, 
receiving information specifying the one or more other users further comprises receiving an indication of the privilege level of the one or more other users ([0079, In this particular example, since Joe Blowe is also a HotTerrain user, the HotTerrain system automatically supplies HotTerrain Feeds that contain his HotTerrain status updates into his ABC Social Networking site account, including 
enabling access to the virtual shopping cart by the one or more other users comprises limiting access to the virtual shopping cart according to the privilege level of the one or more other users ([0080, As indicated, user Mary Smith is granted access to her friend Lisa Tan's Assets.  She clicks "Photos" 1201 to view Lisa's photos that are placed in default folder "General" 1202, 0081,  The system is configured so that Mary has no authority to delete any of Lisa's photos or move Lisa's photos out of Lisa's HotTerrain account unless authorized by Lisa to do so]).


As per claim 4, 11, 18, Tonnison further discloses, wherein:
the one or more other users includes multiple users ([0062, Mary decides to request sponsorship from individuals by clicking on "Individual Sponsorship" button 402.  She then selects "Family" group from the dropdown menu 403 and further selects "Request all family members" to have five members listed in this group to sponsor her for the iRobot.  HotTerrain system automatically calculates the sponsoring amount from each family member based on the price of the iRobot as shown at 404.  Similarly, she has options to input a message, set a deadline, preview her request and modify her request before sending out her request for wish fulfillment.  The transaction process after sending out her 
limiting access to the virtual shopping cart according to the privilege level of the multiple users comprises: 
enabling a second user from among the multiple users to modify items included in the virtual shopping cart based on a first privilege level assigned to the second user ([0057, Her recipient(s) can approve, reject or do nothing to the request.  If her recipient(s) approves, an approval message is sent to Mary for her to proceed to the checkout process, the amount of sponsorship Mary requests will either be reserved in her recipient(s)' digital money account or Mary's digital money account if it's transferred from the recipient(s)' account to Mary's account until Mary completes the purchasing process, claim 24, means for a user to grant another user's access to view said user's assets in said system, 0093, The user can invite close friends to join HotTerrain as shown at 1702 and these individuals may also have "Top Secret" view of the user's HotTerrain account information by default if they join HotTerrain and are placed in the user's inner circle by default….The user can also invite others, such as co-workers, acquaintances and community members to join HotTerrain as 
preventing a third user from among the multiple users from modifying items included in the virtual shopping cart based on a second privilege level assigned to the third user ([0081, The system is configured so that Mary has no authority to delete any of Lisa's photos or move Lisa's photos out of Lisa's HotTerrain account unless authorized by Lisa to do so]).

As per claim 5, 12, 19, Tonnison further discloses, further comprising enabling the third user to contribute toward a purchase of one or more items included in the virtual shopping cart ([0095, Assuming the seller "Stone Mountain Inc." accepts all payment 
methods, Mary's friend Jim Cleaner approves Mary's request and proceeds to pay 
his portion of HT2,000 by using his HT Money; Similarly, Mary's friends Loraine 
Arsen and Tina Dai approves her request and pays their portion by using credit 

have "Secret" permission and individuals in the outer circle have "Public" permission.  The group and role-based security also applies to individuals on HotTerrain whom are invited by the user as his connections and vice versa.  The user can change the default setting at anytime by moving his invitees and inviters to different circles to change their access authority to his information, claim 21,  means to automatically place invitees and inviters in family, friend, co-worker, acquaintance and community groups as well as default circles that are associated with certain access rights to said users' information in said system;  means for said users to move certain invitees and inviters from one default circle to another to change their access rights to said users' information in said system, claim 24, means to prevent said another user to delete said user's assets or to move said user's assets out of said user's account in said system]).



after enabling access to the virtual shopping cart by the one or more other users, receiving from the one or more other users a comment ([0082, For the fee-based services, if Lisa is not satisfied with the service, she can give negative feedback to the user(s) who arranged her photos or other Assets, 0085, The user has options of inputting a message as shown at 1404 and selecting "Personal Needs" as the reason for requesting donation by clicking selection menu 1405, 0090, She can also view other members' received gifts from their secret friends and give ratings to those gifts as shown at 1604, just like others can view and vote on her received gifts, claim 5,  providing functions to enable said users to comment on said digital or physical items on said beneficiary's My Assets application or module)]; and 
updating a user interface that presents the virtual shopping cart to present the comment to the first user and any other users among the one or more other users when the virtual shopping cart is accessed by any of the other users (Fig. 16, item 1604, [0090, She can also view other members' received gifts from their secret friends and give ratings to those gifts as shown at 1604, just like others can view and vote on her received gifts], Fig. 14, item 1404, [0085, The user has options of inputting a message as shown at 1404 and selecting "Personal Needs" as the reason for requesting donation by clicking selection menu 1405], claim 24, means for a user to grant another user's access to view said user's assets in said system).


As per claim 7, 14, 21, Tonnison further discloses, further comprising:
transmitting, to the one or more other users, information about one or more different items that differ from items included in the virtual shopping cart based on at least one item added to the virtual shopping cart by the first user (Fig. 10, item 1000, 1001, 1002, 1004, [0074, For this exemplary illustration, let's assume user Mary Smith clicks on "Request sponsorship" link 502 on FIG. 5 and she is presented with display 1000 to proceed with the process of obtaining sponsorship from Microsoft…..By clicking the link in 1004, the user can proceed to design the advertisement for Microsoft who sets specific rules, restrictions and requirements for the particular advertisement design, 0076, For FIG. 10, when user Mary Smith clicks "Accept" button 1005, the system automatically deducts HT500 from Microsoft's HT Money account and deposits the amount into Mary's HT Money account (not shown), and Microsoft's advertisement is displayed in her HT space and community webpages for a certain period of time (e.g., 30 days), 0078, In this particular example, when Joe Blowe clicks on "Request sponsorship" link of the first SponsorAd shown in 1101, he immediately accesses his HotTerrain account due to system interfacing or single sign-on and he is able to proceed to the sponsorship process.  If he qualifies and accepts the sponsorship, the advertiser will immediately place targeted SponsorAds on his ABC Social Networking webpages and HotTerrain webpages through HotTerrain system]).



"Photos" 1201 to view Lisa's photos that are placed in default folder "General" 
1202, ….Mary decides to arrange Lisa's photos for Lisa by creating different 
categories of folders, such as "Trip to England", "Birthday", Christmas Party", 
etc., through functional button "Add Folder" 1206, 0081, The system is configured so that Mary has no authority to delete any of Lisa's photos or move Lisa's photos out of Lisa's HotTerrain account unless authorized by Lisa to do so, 0082, Lisa has the option of making her photos (or her eStamps and other Assets) public to allow other users to arrange her photos or other assets for free or for fee (e.g. charging HT Money).  If other users arrange Lisa's photos for free, Lisa has the option of sending/donating certain 
amount of HT Money or items on HotTerrain to those users as appreciation]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu (US 2006/0143236, interactive music playlist sharing), 
Klinger et al.  (US 2009/0182646, 2009/0265257, 2009/0271289),
Hom et al. (US Patent 6850917, sharing an online shopping cart),
Siddique et al. (US 2013/0066750, [0200]), 
Johnson et al. (US 2008/0027830, [0286, hyperlink, add to cart function), 
Mysen et al.  (US 2013/0132201), and 
Svendsen et al. (US 2009/0164429).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/SUN M LI/Primary Examiner, Art Unit 3681